         Case 1:96-cr-00515-LAP Document 700 Filed 12/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 96-CR-515 (LAP)
-against-
                                                No. 15-CV-9534 (LAP)
CLARENCE HEATLEY,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court has already ordered that it will appoint counsel

[dkt. no. 697] to represent Mr. Heatley in connection with his

§ 2255 petition.      Jeffrey G. Pittell is appointed nunc pro tunc

to represent Mr. Heatley.

SO ORDERED.

Dated:       December 28, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
